Citation Nr: 0114731	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-14 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty from May 1968 to July 1969, 
and he also had periods of active duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision which denied the veteran's 
claim for service connection for PTSD.  

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to notice to a claimant and the duty to assist.  
This change in law is applicable to all claims filed on or 
after the date of enactment of the law, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires the presence of a current 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a nexus between current symptomatology 
and the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In December 1974, the Board denied service connection for an 
anxiety reaction.  There are no psychiatric treatment records 
in the claims folder since then, and there are no medical 
records showing a diagnosis of PTSD.  The veteran claimed 
service connection for PTSD in April 1999, and from his 
statements it is unclear whether he alleges recent 
psychiatric treatment in general or recent diagnosis and 
treatment for PTSD in particular.  Given the provisions of 
the VCAA of 2000, the RO should provide notice to the veteran 
of the information and evidence required to substantiate his 
claim, and this should include clarification as to whether he 
alleges diagnosis and treatment of PTSD.  And, if indicated 
by the circumstances, further VA assistance should be given 
in developing the claim.  

Accordingly, the case is remanded for the following action:

1.  The RO should provide notice to the 
veteran of the information and evidence 
necessary to substantiate his claim for 
service connection for PTSD.  In 
particular, the RO should ask the veteran 
to clarify whether he has ever been 
medically diagnosed as having PTSD, and 
if he has he should clearly identify the 
VA or non-VA medical providers who made 
such a diagnosis.

2.  The RO should then ascertain whether 
there is a further duty to assist the 
veteran with his claim under the 
standards of the VCAA of 2000.  After any 
indicated development, the RO should 
review the claim for service connection 
for PTSD.  If the claim remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


